998 So. 2d 673 (2009)
Robin KHATIB, Appellant,
v.
Mark David WYATT and Nationsrent, Appellees.
No. 4D08-2316.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
Rehearing Denied February 6, 2009.
Kenneth D. Cooper, Fort Lauderdale, for appellant.
Michael S. Davis of Boone & Davis, P.A., Fort Lauderdale, for appellee Fast Funds.
Michael E. Sweeting of Dennis Hernandez & Associates, P.A., Tampa, for appellee Advance Solutions, Inc.
PER CURIAM.
Robin Khatib and Nationsrent were before the trial court in November 2006. What resulted was a written settlement agreement of a personal injury case, along with disbursement terms. Relevant to this appeal is that a portion of the funds were to be held in Khatib's attorney's escrow account. A Final Order of Dismissal was entered with the distribution order. The court did not retain jurisdiction to enforce any terms. Paulucci v. Gen. Dynamics Corp., 842 So. 2d 797 (Fla.2003).
At issue in this case is an order requiring the transfer of the escrowed funds into the court registry. This resulted when Advanced Solutions and Fast Funds claimed an interest in the funds. We treat the petition for writ of prohibition as an appeal and reverse.
*674 The escrowed funds were no longer the subject of litigation pending before the trial court. See generally, Vance Realty Group, Inc. v. Park Place at Metrowest, Phases Six and Seven, Ltd., 909 So. 2d 516 (Fla. 5th DCA 2005). Also, the record reveals that neither Advantage Solutions nor Fast Funds was a party to the underlying action or the settlement agreement. Significantly, neither entity was granted intervenor status. E. County Water Control Dist. v. Lee County, 884 So. 2d 93 (Fla. 2d DCA 2004).
We reverse and remand for further proceedings consistent with this opinion.
GROSS, C.J., KLEIN and HAZOURI, JJ., concur.